Citation Nr: 0806265	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  07-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The veteran had active military service from June 1952 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in January 
2008.  During that hearing the veteran submitted additional 
evidence, in the form of statements by himself and his wife, 
for inclusion in the record, along with a waiver of original 
RO review; the Board has accepted these documents for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800 
(2007).

In conjunction with the hearing the undersigned VLJ approved 
the motion of the veteran's representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2007); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran has a hearing impairment as defined in the 
regulations administered VA; he also has subjective tinnitus.

3.  Competent medical opinion of record states that the 
veteran's hearing loss and tinnitus are not likely related to 
his military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a current disability manifested 
by bilateral hearing loss that is due to or aggravated by 
disease or injury during military service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have a current disability manifested 
by tinnitus that is due to or aggravated by disease or injury 
during military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2005 the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the August 2006 rating decision on appeal.

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The April 2005 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The April 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."    
  
The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in December 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.    

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An RO letter in March 2006 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  There is 
accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  The 
Board notes that the file includes a July 2006 memorandum 
stating that STR are not available and further pursuit 
thereof would be futile; however, the STR currently of record 
appear to be complete, as they include reports of medical 
examination at the time of enlistment and discharge and 
treatment reports from the entire three years of service.  

In addition to the STR, the file includes medical records 
from those VA and non-VA medical providers that the veteran 
identified as having relevant records.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

The veteran was afforded VA medical examinations in October 
2005 for the express purpose of determining whether his 
claimed disorders are due to military service.  As the issue 
on appeal is entitlement to service connection, the current 
severity of the claimed disorders is not in contention and 
the passage of several years since that examination is not 
material to the adjudication of the appeal.   

The Board accordingly finds no reason to remand for further 
examination.  

The veteran has also been afforded a hearing before the 
Board, at which he and his wife presented oral and 
documentary evidence in support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

As noted below, the veteran's most recent VA audiological 
evaluation in October 2005 showed auditory thresholds meeting 
the criteria above bilaterally (right ear threshold of 45 at 
4000 Hertz, and left ear thresholds of 45 at 3000 Hertz and 
50 at 4000 Hertz).  The veteran also complained of subjective 
bilateral tinnitus.  The veteran is accordingly shown to have 
current bilateral hearing loss and tinnitus disabilities as 
defined by the regulation.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran's STR include a June 1952 report of medical 
examination showing that his hearing at the time of 
enlistment was normal (15/15 under the "whispered voice" 
test).  The veteran was treated for a cold, with "ears 
stopped up," in August 1952 and received ear drops.  He was 
treated again for ears "stopped up" in January 1953 after 
an airplane trip, and for sore throat with earache in March 
1953. He was treated for ear pain and intermittent hearing 
problems in June 1953 but examination was negative and no 
further complaints were shown.  The veteran's hearing at the 
time of his discharge in June 1955 was normal (15/15 under 
the "whispered voice" test), and an Army Reserve physical 
examination in June 1959 - four years after his discharge 
from active service - continued to rate his hearing as normal 
(15/15 under the "whispered voice" test).

Accordingly, STR do not document any measured loss of hearing 
during military service.  However, the absence of evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Also, service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss, where 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, in this case there is no 
evidence of compensable hearing loss within the first year 
after discharge, and in fact the Army Reserve examination 
showing normal hearing four years after separation from 
active service constitutes actual evidence against such a 
hearing loss.  Accordingly, presumptive service connection 
for a chronic disability is not appropriate.

The veteran had a VA audiological evaluation in October 2005 
in which the veteran reported acoustic trauma in Korea 
including exposure to explosions; he stated that on one 
occasion he became totally deaf and was told to simply wait 
it out.  He also reported post-service occupational noise 
exposure working for General Motors as an assembly 
inspector/quality control.  The veteran also reported 
bilateral tinnitus since service.

The audiologist diagnosed right ear hearing within normal 
limits to 3000 Hertz but with moderate-to-moderately severe 
sensorineural hearing loss (SNHL) at 4000-8000 Hertz.  The 
audiologist diagnosed left ear normal hearing to 2000 Hertz 
but with moderate-to-severe SNHL at 3000-8000 Hertz.  Speech 
recognition scores were 94 percent bilaterally.

The same VA audiologist issued an addendum opinion in January 
2008 after reviewing the claims file, including STR.  The 
audiologist noted that there was no documentation of hearing 
complaints or tinnitus after discharge from service prior to 
purchase of a hearing aid in 2000; accordingly, the 
audiologist opined that hearing loss and tinnitus were not 
caused by or the result of military service.

However, "symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 
10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
Further, lay evidence of symptomatology is pertinent to a 
claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).  Accordingly, the Board must consider the 
lay evidence submitted by the veteran regarding his symptoms 
over time.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  


In his testimony before the Board and his correspondence to 
VA, the veteran has asserted that he experienced acoustic 
trauma in service to include weapons firing during basic 
training, construction noise from heavy engineer equipment 
while performing airfield construction in Korea and 
California, and combat-related explosions in Korea.  He has 
asserted that he was rendered totally deaf for six months 
during service before his hearing partially returned, and has 
asserted that he has had chronic hearing loss and tinnitus 
since his discharge from service.

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
The Board finds that the veteran's lay evidence was 
introduced in part to demonstrate acoustic trauma in service, 
and in part to demonstrate chronicity of hearing loss and 
tinnitus since service.

The veteran's service record does not specifically 
corroborate participation in combat, but does note that he 
served in Korea and that his Military Occupational Specialty 
(MOS) was 1319, a construction engineer specialty.  The 
veteran's service record is accordingly consistent with the 
acoustic trauma that he asserts.  The Board accepts that the 
veteran is competent to report events during his own service, 
and concludes that he was in fact exposed to the 
construction-related noises that he claims, including 
explosions.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board finds in this case that the veteran's account of 
chronicity is not credible because it is contradicted by the 
Army Reserve examination report showing normal hearing 
(15/15/) four years after discharge from active service.  
There is also no indication thereon that the veteran 
complained of tinnitus.  Accordingly, there is medical 
evidence of record showing affirmatively that the veteran did 
not have a chronic disorder since discharge from service.

The Board has also considered the testimony and written 
statement by the veteran's wife asserting that the veteran 
has had hearing loss, and has complained of tinnitus, for as 
long as she has known him.  "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu, 2 Vet. App.at 494.

However, the veteran's wife made it clear during testimony 
that she first met the veteran after he returned from 
military service, and that they married in May 1958 (three 
years after the veteran's discharge from service).  The 
record accordingly does not show that the veteran's wife has 
firsthand knowledge of the veteran's symptoms since his 
discharge from service.  She testified that the veteran was 
kidded by his family about his bad hearing after his return 
from military service, but this is hearsay not based on her 
own observation.

Based on the above the Board finds that the uncontroverted 
medical opinion of record states that the veteran's current 
bilateral hearing loss and tinnitus are not related to his 
military service.  Accordingly, the claim for service 
connection for those disorders must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


